NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL WILLIAMS,                               No.    18-35365

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05659-JLR

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Michael Williams appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Williams’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 405(g). We review de novo, Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

2002), and we affirm.

      The administrative law judge (“ALJ”) reasonably interpreted the 2014

opinions of Dr. Bumstead. See id. (“Where the evidence is susceptible to more than

one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s

conclusion must be upheld.”).

      The ALJ provided specific and legitimate reasons to reject in part the

controverted later opinions of Dr. Bumstead. See Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005) (“If a treating or examining doctor’s opinion is

contradicted by another doctor’s opinion, an ALJ may reject it by providing

specific and legitimate reasons that are supported by substantial evidence.”);

Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (ALJ

may discount a medical opinion that is not supported by the record as a whole or

by objective medical findings); Matney v. Sullivan, 981 F.2d 1016, 1020 (9th Cir.

1992) (ALJ may reject inconsistent opinions by the same physician).

      We find no error in the ALJ’s consideration of Dr. Hale’s opinion, which the

ALJ found consistent with the longitudinal treatment record. See Thomas, 278 F.3d

at 957 (“The opinions of non-treating or non-examining physicians may also serve

as substantial evidence when the opinions are consistent with independent clinical

findings or other evidence of record.”).


                                           2
      The ALJ gave specific, clear, and convincing reasons for discounting

Williams’s testimony regarding the severity of his symptoms, including a lack of

supporting medical evidence and the fact that he turned down a job for reasons

unrelated to his impairments. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

2001) (standard for rejecting claimant’s testimony regarding severity of symptoms;

“While subjective pain testimony cannot be rejected on the sole ground that it is

not fully corroborated by objective medical evidence, the medical evidence is still

a relevant factor in determining the severity of the claimant’s pain and its disabling

effects.”); Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (ALJ properly

considered that claimant reported not working due to being laid off, rather than due

to injury, in evaluating claimant’s subjective pain testimony). Any error in the

ALJ’s additional reasoning was harmless. See Carmickle v. Comm'r, Soc. Sec.

Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (including an erroneous reason to

discount a claimant’s symptom testimony is, at most, harmless error where ALJ

provides other reasons that are supported by substantial evidence).

      AFFIRMED.




                                          3